                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 AMY JORGENSEN
 f/k/a AMY GOMEZ,
                                                      Case No. 16-13389
         Plaintiff,                                   Honorable Laurie J. Michelson
                                                      Magistrate Judge Elizabeth A. Stafford
 v.

 HENRY FORD HEALTH SYSTEM,

         Defendant.


                  OPINION AND ORDER GRANTING
  IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR SUMMARY
                          JUDGMENT [24]


       After a lengthy career at Henry Ford Health System, Amy Gomez (now Amy Jorgenson)

was fired in 2016. Gomez says she was fired because of her race, her age, her daughter’s disability,

and for exercising her rights under the Family Medical Leave Act. So she sued the Henry Ford

Health System, bringing a host of federal and state claims. In time, the hospital system moved for

summary judgment on all but one of the claims. And Henry Ford says Gomez was fired for

repeatedly failing to live up to the system’s code of conduct for nursing staff.

       Casting the record in the light most favorable to Gomez, no reasonable jury could find in

her favor on any of her claims. So the Court grants Henry Ford’s motion.

                                                 I.

       The following narrative views the facts and all inferences drawn from them in the light

most favorable to Gomez. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).
       In 1988, Amy Gomez began her career with Henry Ford Health System. She started out as

an Executive Secretary for the Health Alliance Plan. (R. 26, PageID.464.) Eventually, Gomez

obtained a nursing degree and transitioned to work as a registered nurse. (R. 26, PageID.465; R.

24, PageID.242.) From 1997 to 2016, she worked as a registered nurse for the system in various

capacities and at various locations. (R. 24, PageID.242.) And in 2011, she began her last position

in the health system as a triage nurse at the Henry Ford Women’s Health Clinic in Dearborn,

Michigan. (Id.)

       Nurses at the Dearborn Women’s Health Clinic are held to high expectations. (R. 24-4.)

Broadly speaking, the clinic’s nurses provide “leadership in the coordination and delivery of

quality compassionate patient care.” (R. 24, PageID.244.) Quality and compassionate patient care

requires registered nurses to, among other things, conduct physical and psycho-social assessments

of patients, review lab data, develop treatment plans, triage patient needs via phone or in-person

contacts, and collaborate with other parts of the hospital when necessary. (R. 24, PageID.244–

245.) And when interfacing with patients, registered nurses “[m]ust meet or exceed core customer

service responsibilities, standards, and behaviors” including “sensitivity” and “understanding.”

(R. 24, PageID.246; see also R. 24-10.)

       All agree that a few years into her tenure at the Women’s Health Clinic, Gomez started

having trouble meeting the clinic’s expectations. (R. 26, PageID.434, 465, 467, 468.) In February

2014, Gomez received a “written warning” for “losing her cool.” (R. 24, PageID.313; see also R.

24, PageID.330.) Gomez “lost her cool” after her supervisor, Venecca Thornhill, reprimanded her

for refusing to give an injection when asked to do so. (R. 26, PageID.476.) According to the written

warning, Gomez got upset and swore at Thornhill. (R. 24, PageID. 252.)




                                                 2
       After Gomez lost her cool, another supervisor, Joann Quaine, remembers speaking with

Gomez about the incident. Quaine remembers Gomez admitting that she caused a disruption when

Thornhill reprimanded her. (R. 24, PageID.330.) And Quaine remembers Gomez admitted to using

profane language. (Id.)

       Gomez sees the incident in a different light. She says she was not the injection nurse on

duty that day. (R. 26, PageID.476; R. 24, PageID.252.) Yet when a patient arrived in need of an

injection, Gomez remembers being asked to provide it. (R. 26, PageID.477.) But Gomez was

overseeing the phones and did not want to leave them unattended for the 20 minutes it would take

to complete an injection. (R. 26, PageID.477–478.) So Gomez asked for help to cover the phones.

(R. 26, PageID.476–477.) But help never arrived, so the patient had to wait until Gomez got around

to giving the injection. (R. 26, PageID.476–477.) Ultimately, making the patient wait led Thornhill

to reprimand Gomez. (R. 26, PageID.476.) Gomez remembers being “very upset” with Thornhill

and “might have been loud.” (R. 26, PageID.479.) And Gomez felt that Thornhill had picked on

her because another nurse, who was not present at the time, should have been reprimanded instead.

(R. 24, PageID.476.) But Gomez says she never swore at Thornhill. (R. 26, PageID.479.) In all,

Gomez sees the incident as evidence of Thornhill’s “targeting.” (R. 24, PageID.476.)

       Nevertheless, Gomez received a written warning. (R. 24, PageID.252.) Thornhill

considered the incident a “Group 2 violation.” (Id.) A Group 2 violation refers to a component of

the health system’s discipline process—known internally as the Corrective Action Program.

(R. 24-13.)

       The Corrective Action Program is designed to curb “unacceptable work performance or

behavior and provid[e] an official record of [the system’s] attempts” to do so. (R. 24, PageID.319.)

The system is “generally progressive” but reserves to supervisors “the exclusive right to determine



                                                 3
the appropriate corrective action” depending on the “circumstances of each case.” (R. 24,

PageID.320, 323; see also R. 24, PageID.314.) Corrective actions can include “documented

counseling,” or a “written warning,” or a “written warning with suspension,” or, possibly,

“termination.” (R. 24, PageID.321–322.) Generally, Group 1 violations are less serious violations

of the system’s standards—things like tardiness or a failure to follow call-in procedures. (R. 24,

PageID.323.) But Group 2 violations are considered “very serious” and may result in “suspension

or termination” without first resorting to less drastic measures. (R. 24, PageID.321, 323.)

       For about a year after the February 2014 written warning, Gomez showed improvement.

Indeed, by the end of 2014, Thornhill rated Gomez as “fully successful in displaying a positive

attitude.” (R. 24, PageID.252.) And Thornhill noted that Gomez worked hard to improve

interactions with co-workers. (Id.)

       But in 2015, complaints about Gomez resurfaced. (R. 24, PageID.253.) In March, Thornhill

noted a complaint from Lisa Jones, the contact center supervisor. (R. 24-19.) According to the

note, Jones said Gomez was being “very rude and short with the contact center advocates.” (R. 24,

PageID.335.)

       Jones’ team members continued to complain about Gomez. (R. 24, PageID.346; R. 24-22.)

On June 9, Jones emailed Thornhill to say contact center staff were complaining about Gomez

being “nasty again.” (R. 24, PageID.346.) And when Jones spoke with Gomez about her attitude,

Jones remembers Gomez reacting with a “short, elevated tone of voice” over the phone. (R. 24,

PageID.341.)

       Thornhill documented the June 9 complaint. (R. 24-22.) Her notes indicate she discussed

the “inappropriate behavior” with Gomez, and Gomez “verbalized understanding” that she needed




                                                 4
to “follow the team member standards of excellence with every internal and external

customer[].”(R. 24, PageID.347.)

       And yet, the next day, Thornhill received another complaint about Gomez. According to

Thornhill’s notes, Sarah Chami, a Clinic Service Representative, encountered a patient sobbing in

a hallway. (R. 24, PageID.348, 351.) Thornhill’s supervisor, Mary Finn, spoke with Chami and

learned more about the incident. (R. 24, PageID.351.) Chami said the patient was 38 weeks

pregnant and went to the clinic concerned about abdominal pains. (Id.) But she did not have an

appointment. (Id.) And because the patient did not have an appointment, Gomez turned her away

without evaluating her and without booking one. (Id.) So the woman abruptly left the clinic, and

went to a different hospital, where she gave birth. 1 (Id.)

       Finn remembers immediately thinking Gomez’s behavior created “a significant patient

safety concern.” (R. 24, PageID.351.) And although the incident is not formally documented, she

recalls that the incident led to a “written action” against Gomez. (Id.) Finn also started to craft an

intervention plan to help Gomez keep her job. (R. 24, PageID.358.) And after the incident, Finn

and Thornhill reached out to another supervisor, Michelle Aarons-Jackson. (R. 24-25; R. 24,

PageID.358.) Aarons-Jackson felt that Gomez needed “a discipline as well as some type of

customer service class.” (R. 24, PageID.362.) She made clear that the hospital “just cannot tolerate

this type of bad customer service.” (Id.)




       1
          Gomez urges the Court to disregard Finn’s recollection of Chami’s encounter with the
patient. (R. 26, PageID.440–441.) Gomez says Finn’s testimony about what Chami told her is
hearsay. (Id.) But, as Henry Ford rightly argues, it does not offer Finn’s recollection of Chami’s
conversation to prove that Gomez actually turned a pregnant woman away. (R. 27, PageID.622.)
Rather, they offer it to show its effect on Finn, namely why she came to believe Gomez posed a
problem for patient safety. See Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 379 (6th Cir.
2009). The same goes for Gomez’s hearsay argument with respect to Jones’ deposition testimony.
                                                   5
       Thornhill documented Gomez’s issues with staff and customers in Gomez’s mid-year

evaluation. (R. 24-39.) Thornhill indicated that Gomez struggled with challenging patients or

problems and noted that Gomez did not “empathize” with customers. (R. 24, PageID.394.) And

Gomez did not meet expectations when it came to “Displaying a Positive Attitude/Take Pride in

the System.” (R. 24, PageID.392.) Gomez also struggled to “Commit to Team Members.” (Id.)

Thornhill commented that Gomez needed to “communicate more openly” and take steps to make

her team members’ jobs less difficult. (Id.)

       In the latter of half of 2015, complaints about Gomez continued. In September 2015, a

hospital employee accompanied her pregnant cousin to the clinic. (R. 24, PageID.366.) The

employee’s cousin wanted to see her doctor, but her doctor was unavailable. (Id.) So the pair saw

Gomez. (Id.) During Gomez’s evaluation, the hospital employee believed Gomez was rude to the

patient, never asked the patient if she had any questions, and did not make the patient comfortable

enough to ask questions. (R. 24, PageID.366.) And when Gomez eventually did book an

appointment for the employee’s cousin, it was not with the patient’s doctor. (Id.) So the hospital

employee emailed a complaint to Thornhill. (R. 24-28.)

       Thornhill received the complaint and emailed her supervisor. (R. 24-29.) Thornhill’s email

to Finn says she discussed the incident with Gomez, and Gomez acted rudely. (R. 24, PageID.367.)

Gomez felt the patient was just upset because the patient could not see her doctor. (Id.) And

Thornhill’s email says Gomez threatened to quit if she was disciplined for the complaint. (Id.) The

email indicates Gomez said she hated her job, anyway, and wanted out of the department. (Id.)

       Finn forwarded the email to Anita Yaeger, another supervisor. (R. 24, PageID.367.) Yaeger

recognized the severity of the complaint. (R. 24, PageID.316.) And she recognized that Gomez’s

behavior toward patients was starting to show a troubling pattern. (R. 24, PageID.317.) So Yaeger,



                                                6
Thornhill, and Finn started to discuss appropriate responses to Gomez’s behavior. (R. 24,

PageID.317.)

       The September complaint, combined with the June incident, led Gomez to receive another

Corrective Action. (R. 24-27.) Gomez received a written warning for a Group 1 violation. (R. 24,

PageID.365.) The written warning indicates Gomez “displayed a poor attitude when providing

care of a patient during an OB intake.” (Id.) As a next step, Gomez was required to attend the

service excellence and assessment training (SEAT) program.

       Finn recommended the SEAT program. (R. 24, PageID.358.) Already planning an

intervention after the June incident, when Finn learned of the September complaint (R. 24,

PageID.356), she remembers thinking that the hospital needed to be proactive (R. 24, PageID.352).

Finn explains the SEAT program as a “penalty-free” way for an employee to get a “wake-up call”

by participating in a “small group intervention.” (Id.) She recognized Gomez’s behavior amounted

to a “problematic pattern that would lead to termination” and potentially even the loss of Gomez’s

license. (Id.) Finn recommended SEAT because “anyone who had a license and turned away a

patient in crisis needed a SEAT Program referral . . . if they kept their job at all.” (R. 24,

PageID.358.)

       Pam Theisen ran the SEAT program. (R. 24, PageID.352.) After Gomez completed the

training, Theisen provided Finn and Thornhill with a written report. (R. 24, PageID.352.) The

report says Gomez expressed only “average” job satisfaction and admitted to not always having

the “most positive” attitude. (R. 24, PageID.377.) Gomez also agreed to work on her accountability

in the workplace, meaning she would strive to take responsibility for her actions and “stop

blaming.” (Id.) And in a section of the report for supervisors only, Theisen rated Gomez’s “Self-

Awareness” as “weak to average,” indicating Gomez did not fully appreciate the impact of her



                                                7
behavior. (R. 24, PageID.381.) Similarly, Theisen rated Gomez’s “Accountability Attitude” as

“Weak (no acknowledgment of need or desire to do anything differently).” (Id.) Finally, Theisen

indicated Gomez presented as having a weak “Motivation for Improvement” and had a strong need

for coaching. (Id.)

       Also in the supervisor’s-eyes-only portion, Theisen said Gomez was dealing with some

“heavy personal issues” contributing to her poor attitude at work. (R. 24, PageID.380.) In her

deposition Gomez explained that, at some point between 2014 and 2015, her daughter, who has

autism, started requiring more care. (R. 26, PageID.466, 471, 472.) Gomez’s daughter had been

removed from the mainstream classroom and placed in a new school. (R. 24, PageID.218.) The

new school meant Gomez’s daughter had to take a bus, and the bus required Gomez to be at home

between 7:45 and 8:00 am to help her daughter board. (R. 24, PageID.232.) But some days her

daughter’s condition made riding the bus especially difficult. (Id.) So Gomez had to drive her

daughter to school; and, as a result, Gomez was often late for work. (Id.)

       Initially, Gomez asked Thornhill for an accommodation. (R. 24, PageID.250.) She wanted

to start her morning shift later. (R. 26, PageID.471; R. 24, PageID.250.) And Thornhill obliged.

(R. 24, PageID.250; R.24-7.) Thornhill explained that nursing shifts start at 8:00, 8:30, and 9:00

am and Thornhill allowed Gomez to schedule 8:30 and 9:00 am start times. (R. 24, PageID.250–

251.) Gomez could not choose a regular 9:00 am start time as it would have been too disruptive

for the clinic. (R. 24, PageID.251.)

       However, even after Gomez was allowed to start later, she still arrived tardy. (R. 24,

PageID.223, 251.) Thornhill says Gomez never blamed the tardies on her daughter and instead

offered a litany of excuses: traffic, lost keys, etc. (R. 24, PageID.251, 259.) For her part, Gomez

insists she told Thornhill every tardy was due to her daughter’s condition. (R. 26, PageID.473; R.



                                                 8
24, PageID.223.) Regardless, all agree that the hospital system’s attendance policy did not tolerate

tardiness: it could lead to a Corrective Action. (R. 24, PageID.223–224, 250, 279.) So Thornhill

warned Gomez about accumulating tardies. (R. 24, PageID.256.)

       But Gomez continued to show up late. So Thornhill issued a Correction Action. (R. 24,

PageID.257–258; R.24-33.) In early November, Gomez received a written warning with a three-

day suspension. (R.24-33.) Finn was present when Gomez received the suspension (R. 24,

PageID.353.) Finn recalls Gomez “refused to discuss the situation” and stormed out of the room,

saying “she had a dinner party to get to.” (Id.) Finn was “stunned.” (Id.) She recalls thinking

Gomez’s response was “very unusual” for a “licensed professional” and evidence that Gomez was

“refusing to follow through on the recommendations from the SEAT program.” (Id.) All in all,

Finn was “concerned about the likelihood of [Gomez] being able to turn her problem around.” (Id.)

So Finn and Thornhill communicated with Yaeger and agreed that if Gomez wanted to pursue any

further interventions to improve her performance, she would be accommodated. (Id.)

       Concerned about the effect her tardies were having on her work performance (R. 24,

PageID.231–233), after returning from suspension, Gomez submitted paperwork for intermittent

leave under the Family and Medical Leave Act (R. 24-34). Gomez submitted the request based on

her need to care for her daughter. (R. 24, PageID.232.) The health system granted it, and the leave

period began November 20, 2015. (R. 24, PageID.385.) Gomez took the leave, at least twice, when

she needed it to care for her daughter and prevent tardies. (R. 24, PageID.233.)

       Meanwhile, Gomez’s customer service issues persisted. On December 3, 2015, a father

accompanied his 13-year-old daughter to the clinic for a pregnancy test. (R. 24, PageID.387.) The

father wanted to schedule an appointment, but Gomez was “rude, showed no empathy, had a

negative demeanor and was inappropriate and did not help him obtain an appointment for his



                                                 9
daughter.” (Id.) Then, on December 14, a pregnant patient and her husband complained about

Gomez’s “cold and not compassionate” care when they asked Gomez to explain genetic testing

results. (Id.; R.24-38.) Gomez never did so, and the couple left the clinic concerned about their

results. (Id. R. 24-38.)

        The December complaints were the last straw. After the SEAT intervention, multiple

Corrective Actions and a suspension for tardiness, Thornhill, Finn, and Yaeger decided Gomez

was not a fit for the health system. (R. 24, PageID.263, 317, 359–360.) So in late December 2015,

Thornhill wrote a final corrective action recommending termination. (R. 24-35.) Yaeger, Finn, and

Thornhill were all present when Gomez was officially fired in January 2016. (R. 24, PageID.359–

360, 387.)

        Soon after, Gomez sued Henry Ford Health System. (R. 1.) After two rounds of

amendments (R. 6; R. 18), Gomez’s complaint alleged ADA, Title VII, FMLA, and state law

claims (R. 18, PageID.132–137). Following discovery, the health system moved for summary

judgment on all but one of them. (R. 24.)

                                                II.

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56.

                                               III.

        Gomez brings Title VII, FMLA, ADA, and state law claims against the Henry Ford Health

System. She attributes her adverse employment actions to Venecca Thornhill’s racial and age

animus, refusal to accommodate, and interference with Gomez’s rights under the FMLA. (R. 26,

PageID.434–435, 465, 467.) In response, Henry Ford Health says Gomez got the FMLA leave to



                                                10
which she was entitled, got the reasonable accommodation she asked for, and was fired because

of her poor work performance, not her race. (R. 24, PageID.180–181.)

       As Gomez raises a host of claims and the Henry Ford offers independent arguments for

rejecting each one, the Court will separately address each of the claims.

                                                 A.

       Gomez says Henry Ford Health System both interfered with her rights under the FMLA

and retaliated against her for exercising her rights under the act. (R. 18, PageID.134–135.) The

FMLA entitles eligible employees to as much as “12 workweeks of leave during any 12-month

period” to care for a child with a “serious health condition.” 29 U.S.C. § 2612(a)(1)(C). And the

Sixth Circuit “recognizes two distinct theories for recovery under the statute: (1) the ‘entitlement’

or ‘interference’ theory arising from 29 U.S.C. § 2615(a)(1); and (2) the ‘retaliation’ or

‘discrimination’ theory arising from 29 U.S.C. § 2615(a)(2).” Festerman v. Cty. of Wayne, 611 F.

App’x 310, 314 (6th Cir. 2015) (quoting Hoge v. Honda of Am. Mfg., Inc., 384 F.3d 238, 244 (6th

Cir. 2004)). Under either theory, absent direct evidence, the Sixth Circuit applies the McDonnell

Douglas burden-shifting framework. See Edgar v. JAC Prod., Inc., 443 F.3d 501, 508 (6th Cir.

2006) (applying this framework in the FMLA retaliation context); Donald v. Sybra, Inc., 667 F.3d

757, 762 (6th Cir. 2012) (applying this framework in the FMLA interference context).

       Gomez asserts both theories. Gomez says she needed the intermittent FMLA leave to care

for her special-needs daughter. Gomez says the hospital system should have provided leave the

moment Gomez told them about her daughter. And, adds Gomez, when she finally did get leave,

Thornhill started targeting her even more.

       But the Henry Ford says Gomez’s request for intermittent FMLA leave was granted and

points out Gomez admits she had no issues taking intermittent leave. (R. 24, PageID.199–200.)



                                                 11
Plus, Henry Ford says Gomez was fired for her poor performance, so on her retaliation claim, she

cannot establish a causal link between taking FMLA leave and her termination. (R. 24,

PageID.201–202.)

                                                  1.

       Starting with Gomez’s interference claim, in order to establish her prima facie case, she

must show: (1) she was an eligible employee, (2) Henry Ford Health System is an “employer”

under the FMLA, (3) she was entitled to leave, (4) she gave her employer notice of her intention

to take leave, and (5) Henry Ford Health System denied the leave. See Tennial v. United Parcel

Serv., Inc., 840 F.3d 292, 308 (6th Cir. 2016) (citation omitted).

       The parties do not dispute any of the first three elements, and all agree the Henry Ford

granted Gomez’s FMLA request. (R. 24-34; R. 24, PageID.233, 237.) So the only dispute is over

the fourth element, notice. Gomez says she told Thornhill about her special-needs daughter long

before her three-day suspension for tardiness. (R. 24, PageID.449.) And, in Gomez’s view, telling

Thornhill her tardies were the result of caring for her special-needs daughter, was legally sufficient

“notice of her intention to take leave.” And so, Gomez concludes, she had placed the ball in Henry

Ford’s court to tell her about the availability of FMLA leave. (R. 24, PageID.449.)

       Gomez mistakenly relies on Wallace v. FedEx Corp. 764 F.3d 571, 586 (6th Cir. 2014).

True, Wallace does say that an employee gives “sufficient notice that [s]he is requesting leave for

an FMLA-qualifying condition when [s]he gives the employer enough information for the

employer to reasonably conclude that an event described in the FMLA § [2612(a)(1)] has

occurred.” Wallace, 764 F.3d at 586 (internal citations omitted). But Wallace draws the above

holding from 29 C.F.R. § 825.302(c), one of the FMLA’s implementing regulations. See id. (citing

the regulation). And by the time of the events in Gomez’s case, the regulation had changed. See



                                                 12
Srouder v. Dana Light Axle Mfg., LLC, 725 F.3d 608, 614–15 (6th Cir. 2013); see also 73 Fed.

Reg. 67934, 68099; 29 C.F.R. § 825.302(d).

       The regulation in place at the time of these events says, in part, “[a]n employer may require

an employee to comply with the employer’s usual and customary notice and procedural

requirements for requesting leave, absent unusual circumstances.” 29 C.F.R. § 825.302(d). And

where an employee fails to comply, again absent “unusual circumstances”, “FMLA-protected

leave may be delayed or denied.” Id. According to the Sixth Circuit, the changed regulation

expressly “permits employers to condition FMLA-protected leave upon an employee’s compliance

with the employer’s usual notice and procedural requirements, absent unusual circumstances.”

Srouder, 725 F.3d at 614. Thus, to provide “notice of her intention to take leave,” Gomez must

show that at some point prior to November 2015 she complied with the Henry Ford’s “usual and

customary notice and procedural requirements” for requesting FMLA leave. See Srouder, 725 F.3d

at 615. And if she did not comply with the usual process, and does not point to any unusual

circumstances, then Henry Ford did not interfere with Gomez’s rights under the FMLA by waiting

until Gomez followed the required process. Srouder, 725 F.3d at 615; see also 29 C.F.R.

§ 825.302(d). 2

       Gomez did not comply with Henry Ford’s procedure. Accepting her account, Gomez says

every time she was late she told Thornhill it was because of her daughter’s special needs. But

Gomez knew about Henry Ford’s attendance policy. (R. 24, PageID.224.) And the attendance



       2
         To be sure, § 825.302 governs only instances of foreseeable leave. Yet neither party
addresses whether Gomez’s leave would have qualified as foreseeable or unforeseeable. However,
the regulation governing unforeseeable leave is even stricter: to provide notice of unforeseeable
FMLA-leave “an employee must comply with the employer’s usual and customary notice and
procedural requirements for requesting leave, absent unusual circumstances.” 29 C.F.R.
§ 825.303(c) (emphasis added). So the issue remains whether Gomez complied with Henry Ford’s
procedure.
                                                13
policy explicitly directs employees to “HR Policy 7.02, Leave of Absence, for further details on

filing a FMLA claim.” (R. 24, PageID.278.) HR Policy 7.02, in turn, says that Gomez was to

provide 30-days’ notice for foreseeable leave, less for unforeseeable leave. (Id. at PageID.292.)

Then she had to check in with a supervisor or timekeeper. (Id.) And finally, she was to contact

CIGNA, the company’s FMLA administrator, and speak with a Customer Intake Representative.

(Id.) CIGNA would follow up with her. (Id.) Yet Gomez does not point to anything in the record

indicating she complied with the above procedures at any time prior to her November 2015 leave

request. Nor does Gomez argue any “unusual circumstances” excuse her from compliance. See 29

C.F.R. § 825.302(d).

       At bottom, Gomez first provided “notice of her intention to take leave” when she applied

for FMLA leave in November 2015. And, at that point, all agree the company granted the leave

request. So Henry Ford did not interfere with Gomez’s FMLA rights by waiting for her to use the

“usual and customary procedure.” See Srouder, 725 F.3d at 615. As Gomez cannot establish a

prima facie case, no reasonable jury could find for her on the FMLA-interference claim.

                                                2.

       The Court thus turns to Gomez’s retaliation claim. To make out an FMLA retaliation claim,

Gomez shoulders the initial burden: (1) her activity must have been protected by the FMLA, (2)

Henry Ford Health must have known she was exercising her rights, (3) Henry Ford must have

taken an adverse action against her, and (4) there needed to be a causal link between the protected

activity and the adverse action. See Donald, 667 F.3d at 761 (citation omitted).

       The only element at issue is causation. Gomez says Thornhill started targeting her after she

applied for FMLA leave. (R. 26, PageID.451.) And Gomez was fired roughly one month after

receiving FMLA leave. (R. 26, PageID.451–452.) But Henry Ford says that what Gomez views as



                                                14
targeting was in fact write-ups for poor work performance and failures to live up to the code of

conduct. (R. 26, PageID.201–202.) Even more, the hospital says Gomez cannot show temporal

proximity. (Id.)

       Even at the prima facie stage, Gomez’s retaliation claim is a close call. True, Gomez’s

workplace conduct led to disciplinary actions. (See, e.g., R. 24-14, 24-19, 24-25, 24-27, 24-32, 24-

33, 24-35.) But, giving Gomez every benefit of the doubt, she says she was fired roughly one to

two months after requesting and receiving FMLA leave. And recent Sixth Circuit case law does

suggest that one to two months temporal proximity between FMLA leave and adverse action might

be enough to show causation at the prima facie stage. Stein v. Atlas Indus., 730 F. App’x 313, 319

(6th Cir. 2018) (holding that any period less than ten weeks is sufficient); Judge v. Landscape

Forms, Inc., 592 F. App’x 403, 409 (6th Cir. 2014) (citation omitted) (two- to three-month

timeframe is sufficient). So the Court will assume, for the sake of argument, Gomez can establish

a prima facie case.

       The burden thus shifts to Henry Ford to show a legitimate, non-discriminatory or non-

retaliatory basis for the termination. Barlia v. MWI Veterinary Supply, Inc., 721 F. App’x 439, 445

(6th Cir. 2018). And Henry Ford discharges its burden. Henry Ford says Gomez was fired for her

workplace conduct and points to her numerous Corrective Actions. (R. 24, PageID.204.) And the

evidence of record would permit a reasonable jury to credit this explanation.

       That finding means that Gomez must identify evidence that would allow a reasonable jury

to find that her poor conduct was not the real reason for the write-ups and termination but instead

a pretext for retaliation. This, Gomez has not done. For one, Gomez started to receive Corrective

Actions in February 2014, more than a year before she applied for FMLA leave. (R. 24-14.) And

the Corrective Actions continued through late 2015. (R. 24-27, 24-33, 24-35.)



                                                15
       More than anything, Gomez was disciplined for her attitude toward coworkers and the

patient complaints. (R. 24, PageID.356.) And while Gomez quibbles with the semantics of some

of the patient complaints, she admits patients complained and admits she, at times, lacked empathy.

(See, e.g., R. 26, PageID.486, 487.) Yet the system’s code of conduct for nurses required Gomez

show patients understanding and sensitivity. (R. 24, PageID.246; see also R. 24-10.) And Gomez,

admittedly, (R. 26, PageID.486), struggled with that expectation (see, e.g.¸ R. 24-39, 24-32; R. 24,

PageID.394). So much so that Finn, her supervisor, believed Gomez’s attitude generated patient

safety concerns. (R. 24, PageID.356, 358.) And Finn believed termination was a distinct possibility

given Gomez’s behavior. (R. 24, PageID.358.) So the record amply supports that Gomez was fired

for her poor workplace conduct.

       Gomez tries to argue her workplace conduct was “not the actual reason” she was fired.

Donald, 667 F.3d at 762. Gomez believes her termination would not have occurred but for her

suspension. And her suspension was a product of tardiness caused by FMLA-protected activity.

(R. 24, PageID.223–224; R. 26, PageID.453.) However, Gomez offers a far too rigid assessment

of the Corrective Action policy. (R. 24, PageID.317.) And ignores the fact that her supervisors

were most concerned about her attitude toward patients. (R. 24, PageID.356, 358.) Moreover, even

if Gomez was late because she was caring for her daughter, as discussed earlier, she never followed

Henry Ford’s FMLA leave policy prior to her suspension. Thus, when Henry Ford disciplined her

for tardiness, they were enforcing their “usual and customary” leave procedures, see Srouder, 725

F.3d at 615, procedures Gomez knew about (R. 24, PageID.225). So Gomez cannot show Henry

Ford actually fired her because she exercised her rights under the FMLA.




                                                16
       At bottom, Gomez cannot succeed on her FMLA retaliation claim. Henry Ford says they

fired Gomez because of her workplace conduct. And even viewing the record in the light most

favorable to Gomez, no reasonable jury could find Henry Ford’s reason was pretextual.

                                                 B.

       Gomez also brings a Title VII claim against the hospital system, alleging two distinct

theories of discrimination. Gomez blames her termination on Thornhill’s race and age-based

animus. In response, Henry Ford Health says Title VII does not prohibit age discrimination and

Gomez cannot establish that she was terminated “because of” her race. The Court agrees.

       There is no claim for age discrimination under Title VII. See Clark v. City of Dublin, 178

F. App’x 522, 524 (6th Cir. 2006) (citing Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466 n. 4

(2006)). And Plaintiff did not raise nor do the parties brief the AEDA.

       Although a race discrimination claim under Title VII does exist, it is not viable in this case.

Problematically, neither Gomez’s complaint nor her summary judgment briefing indicate her race.

The complaint says only that Gomez is entitled to Title VII protections because she is “a different

race of her manager.” (R. 18, PageID.136.) Only by reviewing her deposition testimony does the

Court learn that Gomez is white. (R. 24, PageID.217; R. 26, PageID.492.) And Venecca Thornhill

is African American. (R. 24, PageID.217.) So Gomez brings a reverse discrimination claim.

       As Gomez has no direct evidence of discrimination, she must rely on the McDonnel

Douglas burden-shifting framework. See Carey v. Foley & Lardner LLP, 577 F. App’x 573, 580–

81 (6th Cir. 2014). Initially, Gomez bears the burden of establishing a prima facie case of

discrimination. Id. Additionally, as part of her prima facie case for reverse discrimination, Gomez

must show “background circumstances to support the suspicion that [Henry Ford] is the unusual




                                                 17
employer who discriminates against the majority.” Zambetti v. Cuyahoga Cmty. Coll., 314 F.3d

249, 255 (6th Cir. 2002).

       Gomez makes no attempt to do so. Nor could she make this showing. At least two of her

supervisors—Joanne Quaine and Mary Finn—were white women. (R. 24, PageID.228, 235.) And

some of her coworkers among the nursing staff were white. (R. 24, PageID.219.) The fact that

Henry Ford hired and promoted white people cuts against Gomez’s reverse-discrimination claim.

See Briggs v. Potter, 463 F.3d 507, 517 (6th Cir. 2006). Even more, Gomez has not offered any

background circumstances suggesting Henry Ford “is the unusual employer who discriminates

against” the majority. See Briggs v. Potter, 463 F.3d at 517. Added together, Gomez has not

produced “a shred of evidence” to make out a prima facie case of reverse discrimination. See.

Briggs, 463 F.3d at 517; Yeager v. GMC, 265 F.3d 389, 397 (6th Cir. 2001). Additionally, for the

reasons set forth above, Henry Ford Health has also offered legitimate, non-discriminatory, non-

pretextual reasons for Gomez’s termination. No reasonable jury could find for Gomez on her claim

of race discrimination.

                                               C.

       Finally, Gomez alleges the Henry Ford failed to offer her a reasonable accommodation as

required by the Americans with Disabilities Act and its Michigan counterpart. (R. 18, PageID.132–

137.) This is the extent of her argument:

       Defendant claims that it accommodated Plaintiff under the Americans with
       Disabilities Act by accommodating a request to her schedule. However, as
       discussed Supra, only allowing Plaintiff to delay her start time on some occasions
       to 8:30 [was not] an adequate accommodation, since Plaintiff still encountered
       issues with her schedule, ultimately resulting in a Written Warning with
       Suspension, and her having to formally request FMLA leave.

(R. 26, PageID.456.)




                                               18
       A section of the Americans with Disabilities Act prohibits “excluding or otherwise denying

equal jobs or benefits to a qualified individual because of the known disability of an individual

with whom the qualified individual is known to have a relationship or association.” 42 U.S.C.

§ 12112(b)(4). But this provision of the statute does not require employers “to provide reasonable

accommodations to non-disabled workers . . . .” Stansberry v. Air Wis. Airlines Corp., 651 F.3d

482, 486 (6th Cir. 2011); see also Magnus v. St. Mark United Methodist Church, 688 F.3d 331,

339 (7th Cir. 2012) (holding an employer need not accommodate an employee on account of the

employee’s daughter).

       Moreover, the Michigan Persons with Disabilities Civil Rights Act does not permit Gomez

to state a claim “based on her association with a disabled person.” Elias v. Pitt, McGhee, Palmer,

Rivers & Golden, PC, No. 09-13527, 2010 WL 4683912, at *4 (E.D. Mich. Nov. 10, 2010) (citing

Mich. Comp. Laws § 37.1102; § 37.1103(d)(I)).

       Thus, to the extent plaintiff seeks a reasonable accommodation due to her daughter’s

special needs, neither the ADA nor its Michigan equivalent entitle her to one. See Stansberry, 651

F.3d at 486; Elias, 2010 WL 4683912 at *4. So no reasonable jury could find in her favor on her

reasonable accommodation claims.

                                               D.

       What remains then is Gomez’s state law claim for age and race discrimination under the

Elliott-Larsen Civil Rights Act, alleged in her second amended complaint. (R. 18, PageID.132–

133.) And Henry Ford answered. (R. 20, PageID.143.) Yet even on a generous read, it does not

appear Henry Ford moved on these ELCRA claims.

       But the Court has dismissed all of Gomez’s federal claims. And when, as here, the federal

claims are dismissed before trial, and only state claims remain, federal courts often decline to



                                               19
exercise supplemental jurisdiction over the state-law claims. See, e.g., Musson Theatrical, Inc. v.

Fed. Exp. Corp., 89 F.3d 1244, 1254 (6th Cir. 1996). In deciding whether to exercise jurisdiction,

the Court’s task is to weigh “judicial economy, convenience, fairness, and comity.” Id.

          The factors point to dismissal. True, the parties have completed discovery. But that

discovery is still useful in the state courts. Plus, Gomez filed these claims eight months after her

termination. ELCRA’s statute of limitations gives Gomez three years to file her claim. See

Finnerty v. RadioShack Corp., 390 F. App’x 520, 527 n. 1 (6th Cir. 2010) (citing Garg v. Macomb

County Cmty. Mental Health Servs., 696 N.W.2d 646, 657–58 (Mich. 2005)). And as the statute

of limitations has been stopped during the pendency of this litigation, see Artis v. District of

Columbia, 138 S.Ct. 594, 598 (2018), she should have no trouble timely re-filing in state court.

Accordingly, the Court declines to exercise supplemental jurisdiction over the remaining state

claims.

                                                IV.

          Accordingly, the Court GRANTS Henry Ford Health System’s motion for summary

judgment. (R. 24.) And the Court declines to exercise supplemental jurisdiction over the remaining

state-law claim. So Gomez’s complaint (R. 18) is DISMISSED.

          SO ORDERED.



Date: September 30, 2018                              s/Laurie J. Michelson
                                                      Hon. Laurie J. Michelson
                                                      DISTRICT COURT JUDGE




                                                20
